July 15, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               KEN OKORIE AND LINDA OKORIE, Appellants

NO. 14-14-00189-CV                          V.

                 OCWEN LOAN SERVICING, LLC, Appellee
                   ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on January 6, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Ken Okorie and Linda Okorie.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.